Exhibit 10.88

 

DEMAND PROMISSORY NOTE

 

$2,000,000.00

May 20, 2003

 

FOR VALUE RECEIVED, Horizon Group Properties, Inc., a Maryland corporation
(“Maker”), promises to pay on DEMAND to Pleasant Lake Apts. Limited Partnership,
an Ohio limited partnership, and Pleasant Lake Apts. Corp., an Ohio corporation
(collectively, “Payee”), in lawful money of the United States of America, the
principal sum of Two Million Dollars ($2,000,000.00).

 

1.                                      PAYMENTS

 

1.1       PRINCIPAL

 

The principal amount of this Note shall be due and payable upon Maker’s receipt
of a written demand for payment from Payee (the “Payment Date”).  Interest shall
accrue on the unpaid balance at the rate of five percent (5%) per annum, based
on a yearly three hundred sixty-five (365) days.  All payments made by Maker
under this Note shall be applied first to the payment of interest and then to
the payment of principal.

 

MAKER ACKNOWLEDGES THAT THIS NOTE IS A DEMAND NOTE AND THE UNPAID PRINCIPAL
BALANCE HEREUNDER, TOGETHER WITH ALL INTEREST THEREON, SHALL BE DUE AND PAYABLE
ON DEMAND.

 

1.2       MANNER OF PAYMENT

 

All payments of principal and interest on this Note shall be made either by wire
transfer as directed by Payee or by check to the following address:

 

Pleasant Lake Apts. Ltd. Partnership
23811 Chagrin Blvd., #200
Beachwood, Ohio 44122
Attention:        Howard Amster

 

If any payment of principal or interest on this Note is due on a day that is not
a Business Day, such payment shall be due on the next succeeding Business Day. 
“Business Day” means any day other than a Saturday, Sunday or legal holiday in
the State of Illinois.

 

1.3       PREPAYMENT

 

Maker may without premium or penalty, prepay all or any portion of the accrued
interest and outstanding principal balance due under this Note upon five (5)
days’ prior written notice to Payee.

 

--------------------------------------------------------------------------------


 

2.                                      DEFAULTS

 

2.1       EVENTS OF DEFAULT

 

The occurrence of any one (1) or more of the following events with respect to
Maker shall constitute an event of default hereunder (“Event of Default”):

 

(a)          If Maker fails to pay this Note within two (2) days after demand.

 

(b)         If, pursuant to or within the meaning of the United States
Bankruptcy Code or any other federal or state law relating to insolvency or
relief of debtors (a “Bankruptcy Law”), Maker shall (i) commence a voluntary
case or proceeding; (ii) consent to the entry of an order for relief against it
in an involuntary case; (iii) consent to the appointment of a trustee, receiver,
assignee, liquidator or similar official; (iv) make an assignment for the
benefit of its creditors; or (v) admit in writing its inability to pay its debts
as they become due.

 

(c)          If a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that (i) is for relief against Maker in an involuntary
case; (ii) appoints a trustee, receiver, assignee, liquidator or similar
official for Maker or substantially all of Maker’s properties; or (iii) orders
the liquidation of Maker, and in each case, the order or decree is not dismissed
within sixty (60) days.

 

(d)         The breach by Maker of any covenant, agreement, term or provision
under that certain letter agreement between Maker and Payee dated this date
relating to the loan evidenced by this Note.

 

2.2       NOTICE BY MAKER

 

Maker shall notify Payee in writing within two (2) days after the occurrence of
any Event of Default described in Section 2.1(b), (c) or (d) of which Maker has
actual knowledge without any investigation or inquiry.

 

2.3       REMEDIES

 

Upon the occurrence of an Event of Default hereunder (unless all Events of
Default have been cured or waived by Payee), Payee may exercise any and all
rights and remedies available to it under applicable law, including, without
limitation, the right to collect from Maker all sums due under this Note.  Maker
shall pay all reasonable costs and expenses incurred by or on behalf of Payee in
connection with Payee’s exercise of any or all of its rights and remedies under
this Note, including, without limitation, reasonable attorneys’ fees.

 

3.                                      MISCELLANEOUS

 

3.1       WAIVER

 

The rights and remedies of Payee under this Note shall be cumulative and not
alternative.  No waiver by Payee of any right or remedy under this Note shall be
effective unless in a writing signed by Payee.  Neither the failure nor any
delay in exercising any right, power or privilege under

 

2

--------------------------------------------------------------------------------


 

this Note shall operate as a waiver of such right, power or privilege; and no
single or partial exercise of any such right, power or privilege by Payee shall
preclude any other or further exercise of such right, power or privilege or the
exercise of any other right, power or privilege.  To the maximum extent
permitted by applicable law, (a) no claim or right of Payee arising out of this
Note can be discharged, in whole or in part, by a waiver or renunciation of the
claim or right unless in a writing signed by Payee; (b) no waiver that may be
given by Payee shall be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on Maker shall be deemed to be a waiver
of any obligation of Maker or of the right of Payee to take further action
without notice or demand as provided in this Note.  Maker hereby waives
presentment, demand, protest and notice of dishonor and protest.

 

3.2       NOTICES

 

Any notice required or permitted to be given hereunder shall be sufficient if in
writing and delivered in person, by facsimile with confirmation or sent via
registered or certified United States mail, return receipt requested, postage
prepaid, or by recognized courier services, addressed as follows:

 

If to Maker:

 

Horizon Group Properties, Inc.
77 West Wacker Drive, Suite 7700
Chicago, IL 60601
Attention:        Gary Skoien

 

If to Payee:

 

Pleasant Lake Apts. Ltd. Partnership and
Pleasant Lake Apts. Corp.
23811 Chagrin Blvd. #200
Beachwood, OH 44122
Attention:        Howard Amster

 

or such other address as either party may designate in writing.  A notice shall
be deemed received:  (a) if by telecopy, on the date confirmed; (b) if by mail,
two (2) days after mailing; and (c) if by overnight courier service, on the date
delivered.

 

3.3       SEVERABILITY

 

If any provision in this Note is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Note shall remain in full
force and effect.  Any provision of this Note held invalid or unenforceable only
in part or degree shall remain in full force and effect to the extent not held
invalid or unenforceable.

 

3.4       GOVERNING LAW AND JURISDICTION

 

This Note shall be governed by and construed under the laws of the State of Ohio
without regard to conflicts-of-laws principles that would require the
application of any other law; and any action on this Note may at the option of
Payee, be instituted and enforced in the Courts of the State

 

3

--------------------------------------------------------------------------------


 

of Ohio or the U.S. District Court for the Northern District of Ohio and Maker
waives any objection to the jurisdiction of such Courts.

 

3.5       PARTIES IN INTEREST

 

This Note shall not be assigned or transferred by Payee without the prior
written consent of Maker, other than to an entity owned or controlled by Howard
Amster.  This Note shall be binding in all respects upon Maker and its
successors and assigns, and shall inure to the benefit of Payee and its
successors and permitted assigns.

 

3.6       SECTION HEADINGS; CONSTRUCTION

 

The headings of Sections in this Note are provided for convenience only and
shall not affect its construction or interpretation.  All references to
“Section” or “Sections” refer to the corresponding Section or Sections of this
Note unless otherwise specified.  All words used in this Note shall be construed
to be of such gender or number as the circumstances require.  Unless otherwise
expressly provided, the words “hereof” and “hereunder” and similar references
refer to this Note in its entirety and not to any specific section or subsection
hereof, the words “including” or “includes” do limit the preceding words or
terms and the word “or” is used in the inclusive sense.

 

IN WITNESS WHEREOF, Maker has duly executed and delivered this Note as of the
date first stated above.

 

 

HORIZON GROUP PROPERTIES, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

4

--------------------------------------------------------------------------------